             Case 2:18-cv-04673-SPL Document 25-1 Filed 03/22/19 Page 1 of 2



1     Israel G. Torres (#020303)
      James E. Barton II (#023888)
2     Saman J. Golestan (# 031710)
      Kirin T. Goff (#034356)
3     TORRES LAW GROUP, PLLC
      2239 West Baseline Road
5     Tempe, Arizona 85283
      480.588.6120
6     James@TheTorresFirm.com
      Saman@TheTorresFirm.com
7     Kirin@TheTorresFirm.com
      Attorneys for Plaintiffs
8

9

10                      IN THE UNITED STATES DISTRICT COURT

11                            FOR THE DISTRICT OF ARIZONA

12
     Faculty Executive Council of the             No. CV 2018-04673-SPL
13   Maricopa County Community College
     District, a non-profit corporation, Keith
14   Heffner, Michael Mitchell, Camille          PROPOSED ORDER TO EXTEND TIME
     Newton, John Schampel, and Barry            FOR RESPONSIVE PLEADINGS
15   Vaughan,

16
                          Plaintiffs,
17
            v.
18
     Maricopa County Community College
     District, a body politic; Laurin Hendrix,
19
     Jean McGrath, Johanna Haver, and
     Tracy Livingston, each in their personal
20
     capacity and official capacity as
     members of Maricopa County
21
     Community College District Governing
     Board; Linda Thor, Dana Saar, and
22
                                                  1
23

24

25
             Case 2:18-cv-04673-SPL Document 25-1 Filed 03/22/19 Page 2 of 2



1    Tom Nerini, each in their official
     capacity as members of Maricopa
2    County Community College District
     Governing Board; Maria Harper-
3    Marinick, in her personal and official
     capacity as Chancellor; and Karla
5    Fisher, in her personal and official
     capacity as Provost,
6
                          Defendants.
7

8

9
            The Court having reviewed the Stipulation to Extend Time for Responsive
10
     Pleadings and with good cause appearing, IT IS ORDERED that the deadline for
11
     Defendants to respond to the complaint shall be April 23, 2019.
12
            Dated this __ day of March, 2019.
13

14

15

16

17

18

19

20

21

22
                                                2
23

24

25
